        Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 1 of 11


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    ARIELLE TILLMAN,                                                             CIVIL ACTION
        Plaintiff

    VERSUS                                                                       NO. 20-1656

    HAMMOND’S TRANSPORTATION, LLC,                                               SECTION: “E” (1)
       Defendant



                                      ORDER AND REASONS

        Before the Court is Defendant Hammond’s Transportation, LLC’s Motion to

Dismiss for Failure to State a Claim.1

                                            BACKGROUND2

        In the fall of 2014, Plaintiff, a woman, was hired by Defendant Hammond’s

Transportation, LLC (“Hammond’s”) as a bus driver.3 After a year on the job, in the

summer of 2015, Hammond’s informed her she would be driving for its subcontractor,

Safe Turn, LLC (“Safe Turn”).4 For the following two school years, Plaintiff reported to

Hammond’s field supervisors.5 Beginning in September 2015, Malcom Wilson began to

sexually harass Plaintiff.6 Although Plaintiff declined his advances, Wilson continued to

harass her.7 On January 17, 2017, Plaintiff was terminated.8 Plaintiff called Safe Turn’s

owners, Jeramy and Melvin “Peck” Jackson, to report what happened and also reported

the situation to Mark Hammond, the owner of Hammond’s, and other Hammond’s


1 R. Doc. 6. Plaintiff opposes the motion. R. Doc. 11. On October 16, 2021, the Court ordered Defendant to
file a reply. R. Doc. 12. Defendant filed a reply. R. Doc. 13. Plaintiff filed a sur-reply. R. Doc. 16.
2 The facts provided herein are as alleged in Plaintiff’s complaint. R. Doc. 1.
3 R. Doc. 1 at ¶¶ 6-7.
4 Id. at ¶ 13.
5 Id. at ¶ 14.
6 Id. at ¶ 19. It is unclear on the face of the complaint whether Plaintiff alleges Wilson worked for Hammond’s,

Safe Turn, or both.
7 Id. at ¶ 21.
8 Id. at ¶ 27.

                                                       1
        Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 2 of 11


employees, but “no one did anything.”9 On January 20, 2017, Plaintiff filed charges of sex

discrimination and retaliation against Hammond’s and Safe Turn with the Equal

Employment Opportunity Commission (“EEOC”).10 On November 10, 2017, Plaintiff filed

suit on her EEOC charges in this Court against Hammond’s and Safe Turn (the “2017

Action”).11 On July 9, 2018, after reaching a settlement with the parties, Plaintiff filed a

motion to voluntarily dismiss all claims with prejudice.12 In July 2018, the Court granted

the motion.13

        In December 2018, Plaintiff began driving a school bus for Leadam Transportation,

LLC (“Leadam”), which is a subcontractor to Hammond’s.14 At a time around January 20,

2019, Plaintiff was recognized by Mark Hammond at a driver safety meeting.15 Later that

day, Leadam’s owner, Adam Lee, received a call from a Hammond’s employee telling him

to replace Plaintiff immediately.16 The Hammond’s employee explained to Lee that

Plaintiff was on a “no rehire status” and that there was a “non-disclosure” preventing Lee

from further explanation.17 Plaintiff was then terminated.18

        On August 19, 2019, Plaintiff filed an EEOC charge of retaliation against

Hammond’s.19 On March 12, 2020, the Equal Employment Opportunity Commission

issued Plaintiff a right-to-sue letter.20 On June 9, 2020, Plaintiff filed this action against


9 Id. at 29.
10 R. Doc. 1 at ¶ 30.
11 R. Doc. 1 at ¶ 31. See Tillman v. Hammond’s Transp., LLC and Safe Turn Transp., LLC, Civ. No. 17-cv-

12203 (E.D. La.), ECF No. 1 at ¶¶ 30-31.
12 R. Doc. 1 at 32. See Tillman v. Hammond’s Transp., LLC and Safe Turn Transp., LLC, Civ. No. 17-cv-

12203 (E.D. La. July 9, 2018), ECF No. 6 at 1 (“Plaintiff respectfully requests that the Court dismiss all claims
asserted in this case, with prejudice”).
13 R. Doc. 1 at ¶ 32. See Tillman v. Hammond’s Transp., LLC and Safe Turn Transp., LLC, Civ. No. 17-cv-

12203 (E.D. La. July 9, 2018), ECF No. 7.
14 R. Doc. 1 at ¶ 33.
15 Id. at ¶¶ 35-36.
16 Id. at ¶¶ 37.
17 Id. at ¶ 39.
18 Id. at ¶ 40.
19 Id. at ¶ 41.
20 Id. at ¶ 48. Defendant does not challenge the administrative exhaustion of Plaintiff’s Title VII claims.

                                                       2
        Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 3 of 11


Hammond’s under Title VII of the Civil Rights Act of 1964 (the “2020 Action”).21

        On September 14, 2020, Hammond’s filed this 12(b)(6) motion to dismiss on

grounds of res judicata and for failure to state a claim.22

                                       LEGAL STANDARD

Failure to State a Claim

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss a

complaint, or any part of it, for failure to state a claim upon which relief may be granted if

the plaintiff has not set forth factual allegations in support of his claim that would entitle

him to relief.23 However, “[t]he 12(b)(6) motion is not favored and should rarely be

granted.”24 Instead, “resolution on the merits [is] preferred to disposition on the technical

grounds of failure to state a claim.”25

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’”26 “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”27 The court,

however, does not accept as true legal conclusions or mere conclusory statements, and

“conclusory allegations or legal conclusions masquerading as factual conclusions will not

suffice to prevent a motion to dismiss.”28 “[T]hreadbare recitals of elements of a cause of

action, supported by mere conclusory statements” or “naked assertion[s] devoid of further




21 R. Doc. 1.
22 R. Doc. 6.
23 Twombly, 550 U.S. at 555; Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007).
24 Airline Car Rental, Inc. v. Shreveport Airport Authority, 667 F. Supp. 293, 295 (W.D. La. 1986) (citing

Madison v. Purdy, 410 F.2d 99 (5th Cir.1969)).
25 Id. (citation omitted).
26 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
27 Id.
28 S. Christian Leadership Conf. v. Sup. Ct. of the State of La., 252 F.3d 781, 786 (5th Cir. 2001) (citing

Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993)).
                                                    3
        Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 4 of 11


factual enhancement” are not sufficient.29

        In summary, “[f]actual allegations must be enough to raise a right to relief above

the speculative level.”30 “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

show[n]’—that the pleader is entitled to relief.”31 “Dismissal is appropriate when the

complaint ‘on its face show[s] a bar to relief.’”32

Res Judicata

        “Federal law determines the res judicata and collateral [estoppel] effect given a

prior decision of a federal tribunal, regardless of the bases of the federal court's

jurisdiction.”33 “The rule of res judicata encompasses two separate but linked preclusive

doctrines: (1) true res judicata or claim preclusion and (2) collateral estoppel or issue

preclusion.”34 “Claim preclusion, or res judicata, bars the litigation of claims that either

have been litigated or should have been raised in an earlier suit.”35

        The party raising the defense of res judicata or claim preclusion bears the burden

of proving all four elements of res judicata,36 which include: (1) the parties are identical or

in privity; (2) the prior action was rendered by a court of competent jurisdiction; (3) the

prior action was concluded by a final judgment on the merits; and, (4) the same claim or

cause of action was involved in both actions.37




29 Iqbal, 556 U.S. at 663, 678 (citations omitted).
30 Twombly, 550 U.S. at 555.
31 Id. (quoting FED. R. CIV. P. 8(a)(2)).
32 Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (per curiam) (quotations omitted).
33 Freeman v. Lester Coggins Trucking, Inc., 771 F.2d 860, 862 (citing Stovall v. Price Waterhouse Co., 652

F.2d 537 (5th Cir. 1981)).
34 Test Masters, 428 F.3d at 570 (citing St. Paul Mercury Ins. Co. v. Williamson, 224 F.3d 425, 436 (5th Cir.

2000)).
35 Id. (citing Petro–Hunt, L.L.C. v. United States, 365 F.3d 385, 395 (5th Cir. 2004)).
36 Taylor v. Sturgell, 553 U.S. 880, 907 (2008) (citing 18 Wright & Miller § 4405, at 83).
37 Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 (5th Cir. 2004).

                                                     4
          Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 5 of 11


          With regard to the fourth element, whether the same claim or cause of action was

involved in both actions, the Fifth Circuit uses the transactional test.38 “Under the

transactional test, a prior judgment’s preclusive effect extends to all rights of the plaintiff

with respect to all or any part of the transaction, or series of connected transactions, out

of which the original action arose.”39 “What grouping of facts constitutes a “transaction”

or a “series of transactions” must be determined pragmatically, giving weight to such

considerations as whether the facts are related in time, space, origin, or motivation,

whether they form a convenient trial unit, and whether their treatment as a unit conforms

to the parties' expectations or business understanding or usage.”40 “If a party can only win

the suit by convincing the court that the prior judgment was in error, the second suit is

barred.”41 The critical issue is whether the two actions are based on the “same nucleus of

operative facts.”42 Further, under the transactional test “the critical issue is not the relief

requested or the theory asserted but whether the plaintiff bases the two actions on the

same nucleus of operative facts.”43 “Operative facts” differ from “factual similarities”;

although factual similarities are “potentially relevant for purposes of collateral estoppel,

[they] are not relevant to res judicata.”44

                                       LAW AND ANALYSIS

     I.      Plaintiff’s claims are not barred by res judicata.

          Defendant argues Plaintiff’s claims are barred by the doctrine of res judicata

because Plaintiff sued Hammond’s in the 2017 Action and later entered a voluntary



38 Petro–Hunt, L.L.C. v. United States, 365 F.3d 385, 395 (5th Cir. 2004).
39 Test Masters, 428 F.3d at 571 (citing Petro-Hunt, 365 F.3d at 395-96).
40 Id. (citing Petro-Hunt, 365 F.3d at 396).
41 Id. (citing New York Life Insur. Co. v. Gillispie, 203 F.3d 384, 387 (5th Cir. 2000)).
42 Id. (quoting Gillispie, 203 F.3d at 387; citing Davis v. Dallas Area Rapid Transit, 383 F.3d 309 (5th Cir.

2004)).
43 Agrilectric Power Partners, Ltd. v. Gen. Elec. Co., 20 F.3d 663, 665 (5th Cir. 1994).
44 Test Masters, 428 F. 3d at 572 (quoting Petro–Hunt, 365 F.3d at 396).

                                                     5
        Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 6 of 11


dismissal of all claims.45 In its motion to dismiss, Defendant argues the 2020 Action “is

based upon the same operative facts as the first suit [the 2017 Action] that was

dismissed.”46 In its reply memorandum, Defendant further argues Plaintiff’s “joint

employer” allegation was advanced in the 2017 Action and dismissed by this Court.47

According to Defendant, “[t]he joint employer allegations [in the 2017 Action] lacked

merit. Those allegations, along with the remainder of Tillman’s suit, were dismissed with

prejudice.”48 Defendant’s arguments on the motion to dismiss now before the Court

appear to be twofold: (1) Plaintiff is attempting to bring the claims dismissed with

prejudice in the 2017 Action; and (2) Plaintiff is attempting to relitigate the “joint

employer” issue. Defendant appears to argue both res judicata and collateral estoppel bar

Plaintiff’s claims.

        Plaintiff persuasively argues both theories are inapplicable. Plaintiff argues res

judicata is inapplicable because the 2020 Action is for retaliation that arose as a result of

her filing the 2017 Action against Hammond’s and does not duplicate any claims she

pursued in that 2017 Action.49 Plaintiff argues “the Defendant’s retaliatory actions to

interfere with Plaintiff’s employment in January 2019 were not issues that were or could

have been raised in that [2017 A]ction which concluded by July 2018;”50 the current action

“isn’t seeking to remedy the same wrong” as the 2017 Action;51 and there was no final

judgment on the merits when the 2017 Action was dismissed.52 Plaintiff argues that, if the




45 R. Doc. 6-2 at 5-7. Defendant relies on Louisiana’s theory of res judicata but federal courts apply federal
law to determine the effect of a prior judgment. The Court will consider Defendant’s motion under federal
jurisprudence on res judicata.
46 R. Doc. 6-2 at 7.
47
   R. Doc. 13 at 3.
48 Id.
49 R. Doc. 11 at 1.
50 Id. at 2.
51 Id.
52 Id.

                                                      6
        Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 7 of 11


Court were to accept Defendant’s arguments, “a former employer would be free to continue

retaliating against a former employee who dared to seek a legal remedy for the employer’s

first wrong because any future retaliatory conduct would be barred by the conclusion for

the first case.”53 In her sur-reply, Plaintiff argues that Hammond’s was her joint employer

with Safe Turn, at the time of the 2017 Action, and with Leadam, at the time of the 2020

Action.54 Plaintiff argues her claim is not barred by collateral estoppel (also called issue

preclusion). The Supreme Court has distinguished the effects of res judicata and those of

collateral estoppel: “Under res judicata, a final judgment on the merits bars further claims

by parties or their privies based on the same cause of action. Under collateral estoppel,

once an issue is actually and necessarily determined by a court of competent jurisdiction,

that determination is conclusive in subsequent suits based on a different cause of action

involving a party to the prior litigation.”55 For collateral estoppel to apply, the precise issue

involved must have been actually litigated in the previous forum.56

        The precise issue Defendant claims already has been litigated is whether

Hammond’s was a joint employer with Safe Turn. In Mosely v. United States, the U.S.

Bureau of Land Management (“BLM”) cancelled an oil and gas lease it held with a

landowner.57 The landowner sued arguing the cancellation was administratively arbitrary

and capricious. Then, “prior to any judicial resolution of the issues, both [the landowner]

and [BLM] voluntarily stipulated to dismissal of that action with prejudice.”58 Thereafter,

the landowner brought suit against BLM again, but this time for breach of contract and

unconstitutional takings. The court in the second action denied BLM’s motion to dismiss



53 Id.
54 R. Doc. 16 at 2.
55 Montana v. United States, 440 U.S. 147, 153 (1979) (citations omitted).
56 Mosely v. United States, 15 Cl.Ct. 193 (Ct. Cl. July 27, 1988).
57 Id.
58 Id. at 193-94.

                                                     7
        Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 8 of 11


and rejected BLM’s issue preclusion arguments. The court explained that “collateral

estoppel only applies when the precise issue involved in the present action was ‘actually

litigated’ in the previous forum.”59 The court further explained that “because the prior

judgment was a voluntary dismissal of [the landowner’s] action without any express

findings of law or fact by the district court, none of the issues there were ‘actually litigated;’

the fact that the dismissal was with prejudice is irrelevant.”60 Similar to the original action

in Mosely, the issue of whether Hammond’s and Safe Turn were joint employers was not

actually litigated in the 2017 Action. Instead, no responsive pleadings were filed and the

2017 Action was terminated by a voluntary dismissal with prejudice of all claims against

all defendants.

       Defendant also claims Plaintiff’s claim is precluded under the theory of res judicata.

The differences between claim preclusion under res judicata and issue preclusion under

collateral estoppel have been a source of confusion for generations of attorneys. Questions

about the preclusive effects of voluntary dismissals have compounded the quandary. Judge

Alvin Rubin confronted the issue in Kaspar Wire Works, Inc. v. LECO Eng’g.61 In that

case, the Fifth Circuit affirmed a lower court’s holding that a consent judgment dismissing

a prior suit “did not bar or estop the defendants from contesting” certain issues from the

prior suit when such preclusion was unintended.62 Judge Rubin explained that a consent

decree “is not identical in effect to the conclusion reached by a judge after a trial.”63 While

claim preclusion (or res judicata) precludes relitigation of a matter in its entirety so as to

avoid litigation of any issue, “different rules” will apply to issue preclusion.64 If the parties



59 Id. at 195.
60 Id. at 196.
61
   Kaspar Wire Works, Inc. v. LECO Eng’g and Machine Inc., 575 F.2d 530 (5th Cir. 1978).
62 Id. at 532-33
63 Id. at 538.
64 Id. at 539.

                                                   8
           Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 9 of 11


desire a consent decree be conclusive with respect to particular issues, they must enter an

agreement manifesting that intention.65 Judge Rubin further explained:

           Whatever type of repose is sought to be invoked as a result of a judicial
           consent decree, a court should take into account the fact that it was rendered
           by consent and determine its impact by the issues actually intended to be
           precluded by the parties.
           The importance of the intention of the parties is stressed by Moore's treatise
           which expresses the view that, although consent judgments are “res judicata
           as to the causes of action adjudged,” they “should not be given conclusive
           effect under the doctrine of collateral estoppel” although they “may in some
           instances, by virtue of the parties' intent, be given conclusive effect as to the
           issues involved.”
                                                  ...
           This accords with the view of a number of legal scholars, who treat the
           question of the extent, if any, of the finality created by a consent decree to be
           one of the intention of the parties. If they have in their compromise indicated
           clearly the intention that the decree to be entered shall not only terminate
           the litigation of claims but, also, determine finally certain issues, then their
           intention should be effectuated.66

           The Rule 41(a)(2) dismissal with prejudice of the claims in the 2017 Action was the

result of a one-page, voluntary motion to dismiss, unaccompanied by a settlement

agreement or other documents. The Court is aware of no agreement between the parties

expressing their intent that the voluntary dismissal be conclusive with respect to the issue

of the joint employer status of Hammond’s. For the Court to consider the voluntary

dismissal of the 2017 Action as res judicata with respect to the joint employer status of

Hammond’s would require a clear expression of the parties’ intent. Lacking that evidence

of the parties’ intent, the Court will not apply the doctrine of res judicata in this case.

     II.      Plaintiff has stated a Title VII claim for relief.

           Plaintiff alleges her 2019 termination was unlawful retaliation for her filing the 2017

Action against Hammond’s.67 Title VII prohibits an employer from taking adverse



65 Id. (quoting Restatement (Second) of Judgments, § 68 cmt. e (Tent. Draft No. 1, 1973))
66 Id. (quoting 1B Moore's Federal Practice 443(3), p. 3909).
67 R. Doc. 1 at ¶¶ 44, 46-47.

                                                    9
       Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 10 of 11


employment action against an employee because she engages in a protected activity.68 To

establish a prima facie case of retaliation, a plaintiff must show that: (1) she participated

in an activity protected under the statute; (2) her employer took an adverse employment

action against her; and (3) a causal connection exists between the protected activity and

the adverse action.69

        Defendant argues Plaintiff has not stated a Title VII claim for relief because she has

not alleged Hammond’s is her employer. Defendant also argues Plaintiff has failed to plead

facts under which Hammond’s could be held liable for the actions of Leadam.70

        Plaintiff alleges Hammond’s is her former employer. In Robinson v. Shell Oil Co.,

the Supreme Court held that a former employee could, in some circumstances, sue his

former employer for post-termination retaliation under Title VII.71 The Supreme Court

explained it would be “destructive of [Title VII’s] purpose of the antiretaliation provision

for an employer to be able to retaliate against an entire class of acts under Title VII—for

example, complaints regarding discriminatory termination.”72 In this action, Plaintiff

argues Robinson renders it unnecessary to prove the joint employer issue because she

instead may sustain her claim against Hammond’s as a former employer.

        Plaintiff also has alleged Hammond’s is her joint employer with Leadam. Courts

have held that “superficially distinct entities may be exposed to liability upon a finding




68 Joseph v. Phillips, 2014 WL 5429455 at *3 (E.D. La. Oct. 24, 2014).
69 Feist v. La. Dep’t of Justice, 730 F.3d 450, 454 (5th Cir. 2013) (citing McCoy v. City of Shreveport, 492
F.3d 551, 556-57 (5th Cir. 2007)). The McDonnell Douglas framework is not appropriate on a motion to
dismiss because it is “an evidentiary standard, not a pleading requirement.” Swierkiewicz v. Sorema N.A.,
534 U.S. 506, 510 (2002); Cicalese v. Univ. of Texas Med. Branch, 924 F.3d 762, 766 (5th Cir. 2019)
(explaining that plaintiffs do not need to show each prong of a prima facie case at the pleading stage, but
they must yet plead sufficient facts on all of the ultimate elements to make their case plausible).
70 R. Doc. 6-2 at 8. Defendant also argues it has no liability for the actions of Leadam. R. Doc. 6-2 at 8.

Plaintiff is suing Hammond’s as her former employer and her joint employer, both at the time of the 2017
and the 2020 Action. Plaintiff does not seek to hold Hammond’s liable for the actions of Leadam.
71 Robinson v. Shell Oil Co., 519 U.S. 337, 339 (1997)
72 Id. at 849.

                                                    10
       Case 2:20-cv-01656-SM-JVM Document 21 Filed 05/03/21 Page 11 of 11


they represent a single, integrated enterprise” as a single, joint employer under Title VII.73

In her complaint, Plaintiff alleges she “completed all the background check paperwork,

and everything was submitted to Hammond’s Transportation,”74 and she attended a

“driver safety meeting” hosted by Hammond’s.75 She alleges “since Hammond’s controls

the flow of work to his company under its contract with the Orleans Parish School Board,

Mr. Lee complied with Hammond’s instructions [to terminate Plaintiff].”76

       Plaintiff has alleged she participated in a protected activity by filing the 2017 Action

against Hammond’s and that Hammond’s, either as her former employer or her joint

employer, took an adverse employment action against her. Plaintiff has alleged a causal

connection exists between the protected activity and the adverse action. At this stage of the

proceedings, Plaintiff need only plausibly allege facts going to the ultimate elements of her

claim to survive a motion to dismiss.

                                        CONCLUSION

       IT IS ORDERED that the Defendant’s Rule 12(b)(6) motion to dismiss is

DENIED.

       New Orleans, Louisiana, this 3rd day of May, 2021.


                                             ____________________ _________
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




73 Perry v. VHS San Antonio Partners, LLC, 990 F.3d 918, 926 (5th Cir. 2021) (quoting Schweitzer v.
Advenaced Telemarketing Corp., 104 F.3d 761, 763 (5th Cir. 1997)).
74 Id. at ¶ 34.
75 Id. at ¶ 35.
76 Id. at ¶ 40.

                                                11
